Citation Nr: 1719658	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  10-04 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) prior to October 10, 2014, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from June 1971 to July 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is included in the claims file. 

This case was previously before the Board in August 2014 and June 2016.  In June 2016, the Board granted entitlement to TDIU from October 10, 2014.  The remaining issue on appeal, entitlement to TDIU prior to October 10, 2014, was remanded for further development.  The case has now returned to the Board for additional appellate action.  


FINDING OF FACT

The Veteran was unable to follow a substantially gainful occupation due to his service-connected disabilities from July 1, 2008. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU from July 1, 2008 on an extraschedular basis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16(a), 4.16(b) (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that TDIU is warranted prior to October 10, 2014 as he was unemployable due to his service-connected low back and neurological impairment of the lower extremities.  TDIU may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  If these percentage requirements are not met, but the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record establishes that the Veteran last worked full-time on June 30, 2008 as an industrial technician at an oil refinery.  His May 2009 VA Form 21-8940 ("Veteran's Application for Increased Compensation Based on Unemployability") shows that he also completed two years of college and received training in "various job-related classes."  The Veteran contends that the functional limitations associated with his service-connected low back disability and lower extremity neurological impairment rendered him unemployable for work consistent with his education and experience prior to October 10, 2014.  


The Veteran is service-connected for degenerative disc disease of the lumbosacral spine with intervertebral disc syndrome, rated as 20 percent disabling prior to October 10, 2014 and 10 percent disabling prior to August 8, 2012.  The Veteran is also in receipt of separate 20 percent evaluations for neurological impairment of the right and left lower extremities.  As the low back disability is productive of both orthopedic and neurological impairment, both aspects of the disability have a common etiology and are considered one disability for the purposes of 38 C.F.R. § 4.16(a).  The combined rating for the Veteran's service-connected disabilities is therefore 50 percent for the period prior to October 10, 2014.  See 38 C.F.R. § 4.25, Combined Ratings Table.  The Veteran does not meet the minimum schedular criteria for a total rating based on unemployability as required by 38 C.F.R. § 4.16(a) prior to October 10, 2014.

Although the Veteran does not meet the schedular criteria for an award of TDIU, the Board finds that TDIU is warranted from July 1, 2008 on an extraschedular basis under 38 C.F.R. § 4.16(b).  In May 2016, the Veteran's claim for TDIU was referred to the Director of Compensation and Pension Service (Director) for extraschedular consideration.  Such referral is required before the Board can grant TDIU under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  An administrative review of the Veteran's claim was conducted in August 2016, and the Director found that the evidence did not establish entitlement to a total disability evaluation on an extraschedular basis.  The Director determined that the Veteran's service-connected disabilities did not prevent "all work" or "all types of gainful activity" prior to October 10, 2014.  The Board notes that the threshold referenced by the Director-that the Veteran prove incapable of "all types of gainful activity"-is not the threshold required by regulation to establish TDIU.  The Director's extraschedular decision is reviewable by the Board, and in this case, the Board does not concur with the Director's findings.  See Kuppamala v. McDonald, 27 Vet. App. 447, 454 (2015) (holding that the Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis).  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  In other words, the Board is not bound by the findings of the Director, and in this case, the Board finds that an extraschedular TDIU is warranted prior to October 10, 2014.  

The record contains competent medical evidence in support of the Veteran's claim.  The May 2009 VA examiner found that the Veteran's disabilities had significant effects on his occupational and daily activities, noting that the Veteran was unable to stoop, bend, lift, walk, or stand for prolonged periods or go up and down ladders.  The May 2009 examiner also found that the Veteran was not able to continue in his work at the oil refinery as the job required heavy lifting, climbing ladders, and lifting up to 85 pounds (lbs.) of weight.  Similarly, an August 2012 VA examiner concluded that the Veteran was not fit for physical employment due to limitations to climbing, lifting, and standing due to his back condition.  The Veteran was found physically capable to perform sedentary employment, but review of the Veteran's history does not indicate that he has ever performed this type of work.  

While the Veteran has some other disabilities that are not service-connected and affect his functioning, including hypertension and a shoulder condition, the Board finds that the medical evidence of record establishes that the service-connected low back and lower extremity neurological impairment rendered him unemployable from July 1, 2008, the first day of the Veteran's retirement.  In reaching this conclusion, the Board has considered the Veteran's educational and industrial background which is limited to two years of college, some industry-specific training, and past work experience in physically demanding technician positions.  Information submitted by the Veteran shows that jobs in his industry require a significant amount of walking, standing, bending, and climbing ladders, as well as availability for overtime, weekend hours, and working on call.  The Veteran's 2008 leave statement from his employer also shows that he used a significant amount of vacation time from January to June 2008, which according to the Veteran, was utilized as he could not work weekend shifts.  

With consideration of the above, the Board finds that the Veteran is unable to follow a substantially gainful occupation consistent with his education and experience due to his service-connected disabilities and should be rated as totally disabled from July 1, 2008.  The Veteran's last day of full time employment was June 30, 2008.  He first alleged that he was unemployable due to service-connected disabilities in a statement received by VA in April 2009.  As it is factually ascertainable that his unemployability began within the year prior to receipt of the April 2009 TDIU claim, the appropriate effective date for the award of TDIU is July 1, 2008, the date the Veteran stopped working full time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the grant of TDIU is an award of increased disability compensation for purposes of assigning an effective date); 38 C.F.R. § 3.400(o)(1)(2) (if an increase in disability occurred within one year prior to the date of a claim, the increase is effective as of the date the increase was "factually ascertainable.").


ORDER

Entitlement to TDIU from July 1, 2008 on an extraschedular basis is granted. 



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


